Citation Nr: 0614707	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-22 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome, left knee, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to April 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the 10 percent evaluations for both 
low back strain and patellofemoral pain syndrome, left knee.  

Following the last supplemental statement of the case, the 
veteran submitted additional evidence directly to the Board.  
He has waived initial consideration of the evidence by the 
agency of original jurisdiction.  Thus the Board may proceed 
with the appeal.  38 C.F.R. § 20.1304(c) (2005).

The veteran has raised a claim for entitlement to a total 
rating for compensation based upon individual 
unemployability.  As this claim has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  Low back strain is not shown to cause moderate limitation 
of motion of the lumbar spine, or lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, or forward 
flexion of the thoracolumbar spine limited to 60 degrees or 
less.

2.  Patellofemoral pain syndrome, left knee, has not resulted 
in limitation of motion of the knee with flexion limited to 
less than 45 degrees, or extension limited by more than 10 
degrees, and the disorder has not resulted in instability or 
subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(2002), Diagnostic Code 5237 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral pain syndrome, left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

By letter dated in March 2003, which was issued before the 
rating decision on appeal, the RO advised the veteran of the 
essential elements of the VCAA.  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims for increased disability 
ratings, but that he must provide enough information so that 
VA could request any relevant records.  He was advised of the 
type of evidence needed to substantiate his claim for a 
higher disability evaluation, such as that his disability had 
increased in severity.  The March 2003 letter therefore 
provided notice of the first three elements that were 
discussed above.  

The RO's March 2003 letter did not specifically tell the 
claimant to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence.  The 
letter specifically informed the veteran that it needed 
additional evidence from him.  VA told him he could submit 
evidence that his disabilities had worsened, which could be 
evidence from a doctor.  It stated he could also submit 
statements from other individuals describing their knowledge 
and personal observations related to his disabilities.  In a 
statement received from the veteran in April 2003, he stated 
he had no additional evidence to submit at that time.  In 
other words, the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  Moreover, there is no allegation from the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of the claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Since the veteran's claims for increased 
ratings were denied by the RO and the Board is also denying 
increased ratings, there is no potential effective date issue 
that would warrant additional notice.  Dingess v. Nicholson, 
supra.

The veteran has indicated that all his treatment has been 
with VA.  VA treatment records dated from 2000 to 2005 have 
been associated with the claims file.  The veteran was 
afforded VA examinations in March 2003 and November 2003 for 
the purpose of determining the nature and severity of his 
disabilities.  The veteran's representative has asserted that 
the veteran should be given current examinations because the 
2003 examinations are too old.  The Board disagrees.  The 
November 2003 VA examination is less than three years old, 
and there are VA treatment records dated as recent as 2005 
that address the veteran's disabilities.  Thus, new 
examinations need not be provided.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Increased Rating

Service connection for low back strain and patellofemoral 
pain syndrome, left knee, was granted by means of a November 
1994 rating decision and assigned 10 percent evaluations 
each, effective April 23, 1994.  The veteran has remained at 
those disability evaluations since that time.  He asserts 
that his service-connected disabilities are worse than the 
current evaluations contemplate.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2004).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Court has emphasized that evaluations of 
musculoskeletal disabilities also include consideration of 
functional loss due to pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination, 
and of impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

A.  Low back strain

The veteran filed his claim for increase in January 2003.  
The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003.  In VAOPGCPREC 3-2000 (April 
2003), VA's General Counsel held that when a provision of the 
VA rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  Id.

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight and a 20 percent evaluation when limitation of motion 
was moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 10 percent 
evaluation when it was manifested by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 
20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.  

As of September 2003, the criteria are as follows, in part:

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2005).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for low back strain.  
The evidence of record presents a clear, consistent picture 
of the veteran's low back disability.  In October 2001, he 
rated his pain a zero on a scale from one to 10.  He stated 
he would develop pain mainly after "lifting."  He denied 
weakness in the lower extremities.  In March 2003, the 
veteran stated that his back would go out on him for one to 
two weeks, which occurred five to six times a year.  Flexion 
was 80 degrees, extension was 30 degrees, and lateral flexion 
was 30 degrees bilaterally.  He could heel-and-toe walk, and 
the ankle jerks were symmetrical.  In November 2003, the 
veteran stated on most days he did not have back pain but 
that three to four times a year, he would have severe low 
back pain with muscle spasm for three to seven days.  The 
examiner stated the veteran could forward flex so that his 
fingers were touching the floor.  Extension was to 
20 degrees, and lateral bending was to 20 degrees, 
bilaterally.  The examiner noted there was no discomfort with 
range of motion.  Straight leg raising was negative to 
90 degrees.  Motor strength was 5/5 in both lower 
extremities.  Deep tendon reflexes were 2+ and equal.  The 
examiner stated that the veteran had low back pain which 
would flare up three to four times a year but was "otherwise 
asymptomatic."  He noted the "threat of" flare-ups would 
limit employment and activities.  

The Board has considered the criteria listed under Diagnostic 
Codes 5292, 5295, 5237 (lumbosacral strain), and 5242 
(degenerative arthritis of the spine).  In this regard, the 
Board finds the evidence of record fails to support a higher 
(20 percent) disability evaluation under either the 
"former" or "amended" rating criteria.  The range of 
motion findings at the March 2003 and November 2003 VA 
examination reports, which showed 80 degrees of flexion and 
the ability to touch the floor with his fingers, which is 
almost full flexion.  The examiner noted in November that 
there was no discomfort on range of motion.  His extension 
and lateral flexion, bilaterally, had been decreased by 
10 degrees each, but such loss of motion is no more than 
slight or mild.  The examiner also noted that the veteran 
would have flare-ups three to four times a year, but that 
otherwise, he was "asymptomatic."  These findings do not 
rise to the level of "moderate" loss of motion of the 
lumbar spine. 

The Board recognizes that the veteran complained of low back 
pain that increased in severity three to four times a year 
and implied that such required bed rest.  The 10 percent 
evaluation contemplates flare-ups.  See 38 C.F.R. § 4.1 
(2005) (the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability).  Again, the examiner 
stated that other than those instances of flare-ups, the 
veteran's service-connected disability was "asymptomatic."  
Thus, even considering the veteran's subjective complaints of 
additional functional loss or loss of motion during flare-ups 
or overuse, the fact remains that the manifestations due to 
the veteran's low back disability are no more than slight.  
See 38 C.F.R. § 4.40, 4.45.

Similarly, the veteran has not demonstrated forward flexion 
of the thoracolumbar spine limited to 60 degrees or less.  
There was also no evidence of muscle spasm on extreme forward 
bending forward and loss of lateral spine motion in standing 
position, or muscle spasm or guarding that causes abnormal 
gait or spinal contour.  

The veteran's representative has argued that the veteran 
meets the criteria for a 40 percent evaluation based upon his 
limitation of extension and lateral bending, bilaterally.  
Again, there is a reduction of 10 degrees to extension and 
lateral flexion, which would not equate to a finding of 
severe limitation of motion or severe lumbar strain.  The 
veteran was able to touch his fingers to the floor at the 
time of the November 2003 examination.  The veteran's 
limitation of motion, on the whole, is no more than slight or 
mild and thus does not warrant an evaluation in excess of 
10 percent.  

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants more than a 
10 percent evaluation, the objective clinical findings and 
the rating criteria do not provide for a higher evaluation.  
The Board finds that the preponderance of the evidence is 
against a finding that the service-connected low back strain 
warrants any more than a 10 percent evaluation, for the 
reasons stated above, and the benefit-of-the-doubt rule is 
not for application.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).

B.  Patellofemoral pain syndrome, left knee

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2005).

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; and flexion limited 
to 30 degrees warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2005).

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a 0 percent evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; and extension 
limited to 15 degrees warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for 
patellofemoral pain syndrome, left knee.  The evidence of 
record, dated from 2000 to 2005 shows that the veteran's left 
knee has no more than minimal limitation of function.  See 
38 C.F.R. § 4.40, 4.45.  For example, in October 2002, the 
examiner stated there was no erythema, edema, or point line 
tenderness.  In March 2003, the examiner stated there was no 
swelling, and the veteran's limitation of motion was 0 to 
135 degrees.  The alignment of the knee was noted to be 
"good."  In July 2003, the veteran stated that his left 
knee was unstable; however, the examiner stated the 
anterior/posterior drawer sign was negative, and there was no 
medial or collateral ligament laxity.  Additionally, there 
was no fluid in the knee, the veteran had full range of 
motion, and there was no tenderness to palpation.  
Additionally, In November 2003, range of motion was 0 to 
120 degrees.  There was no muscle atrophy.  

In March 2004, there was no swelling or deformity.  The 
veteran had full range of motion.  In August 2004, when the 
veteran was complaining that he could not walk, the examiner 
stated there was no effusion, and the veteran had full range 
of motion. Such ranges of motion with pain would not warrant 
an evaluation in excess of 10 percent under Diagnostic Codes 
5260 and 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  The Board is aware that the veteran's left knee has 
shown that there is a tear in the medial meniscus, but 
manifestations of the disability show the veteran's range of 
motion has been, at worst, 0 to 120 degrees.  Each time the 
veteran has been examined, there has been no swelling noted.  
The veteran has actually denied swelling.  

The RO had evaluated the veteran's service-connected 
patellofemoral pain syndrome, left knee, under Diagnostic 
Code 5257, which contemplates lateral instability and 
recurrent subluxation.  The Board has determined that the 
more appropriate Diagnostic Code would be Diagnostic Code 
5260, as that contemplates limitation of flexion.  There is 
no competent evidence in the claims file that the veteran has 
instability, and, in fact, the claims file is replete with 
evidence against a finding that he has any instability or 
subluxation.  It was consistently reported that the veteran's 
left knee was stable to varus and valgus, the collateral and 
cruciate ligaments were stable, and there was no medial or 
collateral ligament instability.  See VA treatment records, 
dated October 2001, October 2002, July 2003, March 2004, and 
August 2005; VA examination reports, dated March 2003 and 
November 2003.  The veteran has been diagnosed with "stable 
knee" multiple times.  See id.  Thus, there is no basis to 
award a separate evaluation for instability of the knee.  See 
VAOGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 
(August 14, 1998).  

The veteran is competent to report his symptoms; however, to 
the extent that he asserted that his left knee was so bad 
that he could not walk at times, the medical findings do not 
support his assertions.  In the November 2003 VA examination 
report, the examiner stated the veteran had motor strength of 
5/5 in the left lower extremity and straight leg raising was 
negative to 90 degrees.  He specifically stated that the 
veteran did not have any atrophy in the left leg.  This is 
evidence against disuse of the knee.  The Board does not 
doubt that the veteran has flare-ups where he has increased 
symptomatology; however, such symptoms are contemplated in 
the 10 percent evaluation.  See 38 C.F.R. § 4.1.  Again, the 
veteran's limitation of flexion would not even warrant a 
10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  Because he has painful motion, he is 
entitled to, at least, a compensable evaluation.  See 
38 C.F.R. § 4.59.  Taking the veteran's contentions into 
account and the medical findings, an evaluation in excess of 
10 percent for patellofemoral pain syndrome, left knee, is 
not warranted.  The preponderance of the evidence is against 
his claim, and the benefit-of-the-doubt rule is not 
applicable.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).  

C.  Extraschedular Consideration

Review of the record reveals that the RO has considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005) and determined that referral is not 
warranted.  This regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board agrees with the 
RO and finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


ORDER

An increased evaluation for low back strain is denied.

An increased evaluation for patellofemoral pain syndrome, 
left knee, is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


